DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 4/12/21 have been fully and carefully considered and are found persuasive.
The claim objections are withdrawn in light of applicant’s arguments and amendments on 4/12/21.
With regard to the claim rejections under 35 USC 103, applicant argues the closest relevant prior art, previously relied upon, of Lee (US 2016/0082363), Raiser (US 2017/0203230) and Kano (US 5,294,304) alone or together fail to fairly teach or suggest all limitations of independent claim 1 as amended, of a distillation device comprising: a first distillation column having a first top outlet, a first bottom outlet, a first upper inlet, a first upper outlet and a first lower inlet, wherein the first upper inlet, the first upper outlet and the first lower inlet are located between the first top outlet and the first bottom outlet, and wherein the first lower inlet is located below the first upper inlet and the first upper outlet; a second distillation column equipped with a top condenser and a bottom reboiler, and having a second top outlet, a second bottom outlet, a second upper inlet, a second upper outlet and a second lower inlet, wherein the second upper inlet, the second upper outlet and the second lower inlet are located between the second top outlet and the second bottom outlet, and wherein the second lower inlet is located below the second upper inlet and the second upper outlet; a vapor recompressor; a heat exchanger; a first supply line supplying a feedstock to the lower inlet of the first distillation column; a first connection line transferring a first bottom flow discharged from the first bottom outlet of the first distillation column to the second lower inlet of the second distillation column via the heat exchanger; wherein the first bottom flow flowing through the first connection line and the second top flow flowing through the second connection line after passing through the vapor recompressor are heat-exchanged in the heat exchanger prior to the first connection line transferring the first bottom flow discharged from the first bottom outlet of the first distillation column to the second lower inlet of the second distillation column via the heat exchange. (see arguments page 6, last paragraph through page 9, 2nd paragraph), as applicant argues the prior art would not fairly teach or suggest this limitation wherein the first bottom flow flowing through the first connection line and the second top flow flowing through the second connection line after passing through the vapor recompressor are heat-exchanged in the heat exchanger prior to the first connection line transferring the first bottom flow discharged from the first bottom outlet of the first distillation column to the second lower inlet of the second distillation column via the heat exchange, and therefore the claim rejections under 35 USC 103 are withdrawn and claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772